Case 1:19-cv-03373-RA Document 60-2 Filed 11/25/19 Page 1 of 3

 

 

     

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ECTRO NICAELY FILED.

 

DATE FILED: 1/2 [20

 

 

NEMESIS 2 LLC, ——
Plaintiff No. 19-CV-3373 (RA)
Yn
; AMEnpeD
ROBERT PALADINO, ANDRE ROLA ORDER AND JUDGMENT

 

CABRAL, PASCAL SALVATI and THE
PURE BRAZILIAN COMPANY, S.L.,

Defendants.

 

 

The Judgment entered in this action by the Clerk of Court on November 21, 2019

is recalled and the following Order and Judgment is directed to be entered:

WHEREAS, by Order and Default Judgment entered in this action on October 21,
2019, the Court held Defendant The Pure Brazilian Company, S.L. (“Defendant PB”) liable to
Plaintiff in the amount of $647,783.56 on a certain Bridge Note dated May 25, 2019 (the “Note”);

and

WHEREAS, the time to file a Notice of Appeal from the aforesaid Order and

Default Judgment has expired, and no Notice of Appeal therefrom has been filed; and

WHEREAS, by Memorandum Opinion and Order filed on November 21, 2019, the
Court granted Plaintiff's motion for summary judgment against Defendant Robert Paladino
(“Defendant Paladino”) and denied Defendant Paladino’s cross-motion for summary judgment
against Plaintiff, and held Defendant Paladino liable to Plaintiff, jointly and severally with

Defendant PB, for the amount due and owing on the Note, up to the amount of $600,000, pursuant

 

 
Case 1:19-cv-03373-RA Document 60-2 Filed 11/25/19 Page 2 of 3

to a certain Unconditional Guarantee made by Defendant Paladino in favor of Plaintiff dated May

25, 2018; and

WHEREAS, the Court has been advised that Plaintiff is actively pursuing service
of process on Defendant Pascal Salvati (“Defendant Salvati”) in Switzerland pursuant to the Hague

Convention, but is presently not pursuing service of process on Defendant André Rola Cabral

(“Defendant Cabral”);

NOW, THEREFORE, it is

ORDERED, that Plaintiff's motion for summary judgment against Defendant
Paladino is Granted, and Defendant Paladino’s cross-motion for summary judgment against

Plaintiff is Denied; and it is further

ORDERED, ADJUDGED and DECREED: That Plaintiff Nemesis 2 LLC have
judgment against Defendant Robert Paladino in the amount of $600,000, and that Plaintiff have
execution therefor against Defendant Paladino to the extent that the amount of $600,000 or less
remains due and payable on the Note pursuant to the Court’s Order and Default Judgment entered

in this action on October 21, 2019; and it is further

ORDERED, that the case is closed as against Defendant Paladino; and it is further

ORDERED, that the action is severed and continued as against Defendant Salvati,

and it is further

 
Case 1:19-cv-03373-RA Document 60-2 Filed 11/25/19 Page 3 of 3

ORDERED, that the action is dismissed as against Defendant Cabral, without
prejudice to the action being reopened and reinstated by Plaintiff against Defendant Cabral upon
Plaintiff's presentation to the Court of satisfactory evidence that Defendant Cabral has been duly

served with process.

Date: Nie Lb , 2019

New York, New York

 

Ronnie Abrams
United States District Judge

 
